Citation Nr: 0023366	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-32 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for memory loss and 
concentration problems, including as due to exposure to lead 
and as a manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for food intolerance, 
weight loss, and decreased appetite, including as due to 
exposure to lead and as a manifestation of an undiagnosed 
illness.  

3.  Entitlement to service connection for decrease in sexual 
drive, including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for burning and 
numbness in the legs, arms and hands, including as due to 
exposure to lead and as a manifestation of an undiagnosed 
illness.  

5.  Entitlement to service connection for numbness on the 
left side of the head and the left side of the body, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.  

6.  Entitlement to service connection for frequent urination 
and an increase in the daily output of urine, including as 
due to exposure to lead and as a manifestation of an 
undiagnosed illness.  

7.  Entitlement to service connection for lack of sleep, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.  

8.  Entitlement to service connection for a balance 
impairment, including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

9.  Entitlement to service connection for blood coming out of 
the nose, including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

10.  Entitlement to service connection for a change in the 
veteran's physical appearance, including as due to exposure 
to lead and as a manifestation of an undiagnosed illness.  

11.  Entitlement to service connection for intolerance to 
chemicals, to include several types of medications, including 
as due to exposure to lead and as a manifestation of an 
undiagnosed illness.  

12.  Entitlement to service connection for residuals of a 
left pneumothorax, including as due to exposure to lead and 
as a manifestation of an undiagnosed illness.  

13.  Entitlement to service connection for headaches, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.  

14.  Entitlement to service connection for muscle and joint 
pain in the shoulders, elbows, hands, knees, and ankles, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.  

15.  Entitlement to service connection for skin itching and 
rashes caused by exposure to the veteran's semen, including 
as due to exposure to lead and as a manifestation of an 
undiagnosed illness.  

16.  Entitlement to service connection for recurrent swollen 
lymph glands, including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

17.  Entitlement to service connection for herpes, including 
as due to exposure to lead and as a manifestation of an 
undiagnosed illness.  

18.  Entitlement to service connection for fevers and flu-
like symptoms, including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

19.  Entitlement to service connection for a liver condition, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.  

20.  Entitlement to service connection for residuals of a 
reaction to inoculation with pyridostigmine bromide, 
including diarrhea, blurred vision, sensitivity to light, 
stomach cramps and headaches.  

21.  Entitlement to service connection for chronic fatigue, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.  

22.  Entitlement to service connection for a skin rash, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
December 1992.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
September 1995 and November 1997 which variously denied the 
claimed benefits.  


REMAND

The Board Remanded this case in December 1999 for essentially 
four reasons.  First, up-to-date treatment records were to be 
requested.  Second, the RO was to request copies of all 
evidence used by the Social Security Administration (SSA) in 
making its determination regarding SSA disability benefits.  
Third, the RO was to request that the veteran's treating VA 
physician supplement his medical opinions which were in the 
record to show that the veteran exhibits objective 
indications of chronic disability resulting from undiagnosed 
illness manifested by his various signs and symptoms.  
Fourth, the RO was to schedule the veteran for a Persian Gulf 
undiagnosed illness examination, according to the guidelines 
set forth in VA Information Letter 10-98-010.  Review of the 
file indicates that only the second of the Board's requests 
was completed-SSA records were obtained.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's December 1999 Remand was 
not completed by the RO, the appellant's appeal is not yet 
ready for final appellate consideration.  

The Board notes that although the RO did request that the 
veteran's treating VA physician, Dr. Victor Gordan, 
supplement his opinions, as the Board had requested, the 
record contains a memorandum indicating that the physician 
"refused to make any remarks regarding this patient or any 
other.  He does not feel that this type of review is his 
responsibility."  While Dr. Gordan may feel that justifying 
his own medical opinions by reference to his own clinical 
observations of the veteran lies outside the duties and 
responsibilities of a physician, the Board respectfully 
disagrees.  Nevertheless, it is clear that the information 
previously requested by the Board will not be provided by Dr. 
Gordan.  

Therefore, because such information is necessary for proper 
appellate review of the veteran's claims, the Board must turn 
to another physician for the requested medical information.  
In this regard, the Board notes that the December 1999 Remand 
had also requested that the RO schedule the veteran for a 
Persian Gulf undiagnosed illness examination.  The record 
does not reflect that such an examination has been scheduled.  
Accordingly, the case must be Remanded again to schedule that 
examination.  Further, in light of Dr. Gordan's comments, the 
new examiner should be requested to provide the information 
that was previously requested from Dr. Gordan, realizing, of 
course, that the physician cannot be expected to "justify" 
Dr. Gordan's opinions, but can merely provide his or her own 
observations of the veteran.  

Therefore, this case is, regretfully, again REMANDED for the 
following additional actions:  

1.  The RO should request that the 
veteran provide the names and addresses 
of any health care professionals, VA or 
non-VA, who have treated or examined him 
for any of his claimed ailments and the 
approximate dates of such treatment or 
examination.  With any needed signed 
releases from the veteran, the RO should 
request copies of all up-to-date records 
as identified by him, plus any older 
records that have not previously been 
requested.  All records so obtained 
should be associated with the claims 
file.  

2.  The RO should then schedule the 
veteran for a Persian Gulf undiagnosed 
illness examination.  The claims file and 
a copy of this REMAND must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The purpose of this 
examination is to identify all signs and 
symptoms that the veteran claims to 
experience on a chronic basis as a result 
of his Persian Gulf War service.  A 
complete history, which includes the time 
of initial onset and the frequency and 
duration of manifestation of each claimed 
disability should be elicited from the 
veteran.  All specialized testing should 
be completed as deemed necessary by the 
examiner.  The examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings, and 
should expressly state an opinion as to 
whether each identifying symptom or 
condition is attributable to a known 
clinical diagnosis.  For those symptoms 
and conditions that are not attributable 
to a known diagnosis, the findings should 
reflect all objective indications of 
chronic disability, as defined in 
38 C.F.R. § 3.317(a)(2).  The examiner 
should express his or her opinion as to 
when each such symptom or condition was 
initially manifested and whether it is to 
be regarded as "chronic" (i.e., as 
having existed for six months or more or 
as having resulted in intermittent 
episodes of improvement and worsening 
over a six month period.)  If specialist 
examinations are indicated, they should 
be conducted.  Finally, if deemed 
necessary by the examiner for a full and 
complete evaluation of the veteran's 
claimed disabilities, he should be 
scheduled for a period of hospitalization 
for observation and examination, 
38 C.F.R. § 17.41 (1999); M21-1, Part VI, 
 1.02(f).  All opinions expressed should 
be supported by reference to pertinent 
evidence.  

It is imperative for the examiner to 
follow the guidelines for conducting Gulf 
War examinations set forth in VA 
Information Letter 10-98-010 (April 28, 
1998).  Examinations that fail to conform 
to these guidelines must be returned as 
inadequate. 

3.  The RO should then review the record 
to ensure that the additional development 
requested by the Board has been properly 
completed and should take any and all 
required remedial action.  

4.  Upon completion of the requested 
development of the record, the RO should 
again review the veteran's claims, with 
consideration of all evidence of record.  
If action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with 
an additional supplemental statement of 
the case and should be given an 
opportunity to respond.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



